DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-19, 25, 27-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asbjorn (WO2013/137741) in view of Sudyk (3,447,794).

Regarding claim 12, Asbjorn teaches a flexible joint between floating piers, wherein it comprises: a first and second turn disc axle (22, 24), a first and second bridge section (20, 30) that each has a hole in both ends of the bottom surface, a first and second flexible fender (60, 62) each with a through hole, and a pontoon (A, B, C), where the first and second turn disc axle (22, 24) is fixed on the pontoon (A, B, C), and the first and second flexible fenders (60, 62) are fixed on the bottom surfaces of the first and 

Regarding claim 13, Asbjorn as modified by Sudyk teaches the flexible fenders (Sudyk-30) are rubber fenders, fenders with ball joints, or soft plastic fenders.  

Regarding claim 14, Asbjorn as modified by Sudyk teaches the flexible fenders are rubber fenders (Sudyk-30).  

Regarding claim 15, Asbjorn as modified by Sudyk teaches the turn disc axle (3) has an outer diameter that is substantially smaller than the diameter of the hole of the bridge sections (4) arranged there above.  

Regarding claim 16, Asbjorn as modified by Sudyk teaches above the turn disc pontoon (A, B, C) and around the axial axes to the flexible fender (60, 62) is arranged a 

Regarding claim 17, Asbjorn as modified by Sudyk teaches the hole in the bottom surface of the bridge section (20, 30) are through holes  

Regarding claim 18, Asbjorn as modified by Sudyk teaches the synchronizing organ (52, 54) is arranged between the bridge sections (20, 30) and the flexible fenders (60, 62).  

Regarding claim 19, Asbjorn as modified by Sudyk teaches the synchronizing organ (50,52) is one or more chains.  



Regarding claim 25, Asbjorn teaches a floating pier system, comprising a plurality of serially connected flexible joints wherein the flexible joints comprise: a first and second turn disc axle (22,24), a first and second bridge section (20, 30) that each has a hole in both ends of the bottom surface, a first and second fender (60, 62) each with a through hole, and a pontoon (C), where the first and second turn disc axle (22,24) is fixed on the pontoon (C), and the first and second fenders (60, 62) are fixed on the bottom surfaces 

Regarding claim 27, Asbjorn teaches a flexible joint between floating piers, comprising: a first and second turn disc axel (22,24), a first and second bridge section (20, 30) that each has a hole in both ends of the bottom surface, a first and second fender (60, 62) each with a through hole, and a pontoon (C), where the first and second fenders (60, 62) are fixed on the pontoon (C), 8U.S. Serial No. TBDPATENT Preliminary AmendmentAttorney Docket No. CU-100548 a first and second lower turn dis (22,24), with an outer diameter which is at least as large as the hole in the first and second fenders (60,62), is fixed around the first and second turn disc axels (22,24), and a plurality of flexible connections (52,54) attach the first and second turn discs (22,24) to the pontoon (C), wherein: the holes in the bridge sections (20,30) are at least as large as the outer diameter of the turn disc axel (22,24), the holes in the fenders (60,62) are at least as large as the outer diameter of the turn disc axel (22,24), the first and second turn disc axel (22,24) are arranged at least partially inside respectively the first and second 

Regarding claim 28, Asbjorn as modified by Sudyk teaches the flexible fender (), is fastened to the turn disc pontoon (C), and the lower turn disc (56) with turn disc axel (22) is arranged on top of the fender and fastened with several flexible ties (52,54), to the turn disc pontoon (C).  

Regarding claim 29, Asbjorn as modified by Sudyk teaches the lower turn disc () with turn disc axel (22) is fastened to the top side of the flexible fender (11).  

Regarding claim 30, Asbjorn as modified by Sudyk teaches the flexible fenders are rubber fenders, fenders with ball joints, or soft plastic fenders.  

Regarding claim 31, Asbjorn as modified by Sudyk teaches the turn disc axle (22) has an outer diameter that is substantially smaller than the diameter of the hole of the bridge sections (20) arranged there above (Figure 3A).  

Regarding claim 32, Asbjorn as modified by Sudyk teaches the turn disc pontoon (C) and around the axial axes to the flexible fender (60), is arranged a synchronizing organ 

Regarding claim 33, Asbjorn as modified by Sudyk teaches the hole in the bottom surface of the bridge section (20) are through holes.  


Allowable Subject Matter
Claims 20-24, 26, 34-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL ANNE RISIC whose telephone number is (571)270-7819.  The examiner can normally be reached on 8-5, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ABIGAIL A RISIC/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        September 8, 2021